DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed June 8, 022.  The instant application is a continuation of application no. 16240124, now U.S. Patent No. 11017334.  Applicant’s amendment amended claims 1, 5, 10 and 14 and added new claims 19 and 20.  Currently claims 1-20 are pending.  Claims 1 and 10 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-18 in the previous office action is maintained.
	Applicant’s amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 because the claims integrate the abstract idea into a practical application (e.g. generate/transmit an alert indicative of an issue; (Remarks:  Pages 12, 13).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – generating alerts – in this case risk generating/transmitting alerts when a computing device’s (e.g. peripheral connected to a port) power consumption does not match an expected power consumption profile (pattern, threshold, etc.) .  While the claims may represent an improvement to the monitoring power consumption of computing devices/peripherals they no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the system and docking stations.  These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant’s power monitoring in the general field of information technology management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1 and 10 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., system, docking station) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1 and 10 beyond the abstract idea is a “system,” “docking stations” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.


Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It is noted that the newly claimed features directed to transmitting/sending an alert (alarm/warning) based on monitored power consumption profiles (e.g. excessing/abnormal power use) of computing devices including but not strictly limited to peripheral devices is old, very well-known, routine and conventional.  Support for this old and well-known feature(s) can be found in at least the following references:
Schmidt et al., U.S. Patent No. 10499531, discloses a system for detecting potential issues (malfunction/fault) based on comparison of expected power consumption to actual power consumption of a computing device (outlet with a network port; Column 2, Lines 51-59; Column 12, Lines 19-47 Claims 19, 20)
Kim, U.S. Patent No. 8358943, discloses a system for detecting abnormal power pattern (profile) based on comparison and determining malfunction/failure of a peripheral attached to a port (Column 2, Lines 33-47; Claims 1, 3, 10) 
Johnson et al., U.S. Patent No. 7062389, discloses a system comprising generating/transmitting an alert when excepted power/energy consumption does not match/compare to actual power consumption (Claims 1, 5; Abstract; Column 1, Lines 60-68; Column 2, Lines 1-2, 33-48; Figure 1, Elements 12-18; Claims 3, 1)
Subbloie et al., U.S. Patent Publication No. 20210097565, discloses a system comprising generating/sending an alert when expected energy consumption does not match/compare to profile/pattern (Claims 1, 4)
Apostolakis, U.S. Patent Publication No. 20120166115 discloses a system comprising generating/sending an alert when expected energy consumption does not match/compare to profile/pattern (Paragraph 38; FIgures2A, 2B)
Wang, U.S. Patent Publication No. 20120188087, discloses a system comprising generating/sending an alert when expected energy consumption does not match/compare to profile/pattern (Abstract, P56, 57; C14 - peripheral power consumption, power consumption pattern normal/baseline, abnormal/outside expected – alert; Paragraphs 5, 8, 22, 44 – alerts; Paragraphs 4, 20, 32, 33, 45, 46 - power consumption patterns; Paragraph 41 abnormal/comparison; Paragraph 48, port/peripheral)





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 10, the claims are directed to the abstract idea of data reporting & alerting.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data reporting & alerting (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to alerting a human operator when the power consumption of a computing device/peripheral does not match an expected power consumption, wherein data reporting & alerting is a fundamental economic practice that falls into the abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “track”, “generate”, “generate” and “generate and transmit” recite functions of the data reporting & alerting are also directed to an abstract idea.  The intended purpose of independent claims 1 and 10 appears to be to display usage time data for a plurality of ports of a computer docking station and to transmit an alert when a peripheral device’s power consumption does not match an expected power consumption.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea.  The exceptions are additional limitations of generic computer elements: system computer and docking stations.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  system, docking stations.  These generic computing components are merely used to receive, process and transmit data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's data reporting & alerting in the general field of computing device management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-18 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited system computer and docking stations," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of tracking the use of each of a plurality of ports, generate a power consumption profile, and generate an alert all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a system computer and docking stations nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of generating a graphical user image and transmitting an alert are directed to insignificant pot-solution activity (i.e. data output).  The mere nominal recitation of a generic system/computer/device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic system computer and docking stations are recited at a high level of generality merely performs generic computer functions of receiving, processing and transmitting data.  The generic processor/system merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the generating and transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9 and 11-20, the claims are directed to the abstract idea of data reporting & alerting and merely further limit the abstract idea claimed in independent Claims 1 and 10.  
Claims 2 and 11 further limit the abstract idea by log/inventory peripheral devices (a more detailed abstract idea remains an abstract idea).  Claims 3 and 12 further limit the abstract idea by identify a user and generating a map showing locations of the user (a more detailed abstract idea remains an abstract idea).  Claims 4 and 13 further limit the abstract idea by detect one or more attached peripheral devices and determine if the workstation matches the minimum configuration requirements (a more detailed abstract idea remains an abstract idea).  Claims 5 and 14 further limit the abstract idea by comparing power consumption profiles expected v. model (a more detailed abstract idea remains an abstract idea).  Claims 6 and 15 further limit the abstract idea by determining usage patterns and generate a maintenance alert (a more detailed abstract idea remains an abstract idea).  Claims 7 and 16 further limit the abstract idea by determine an amount of time per hour each of the ports have been used (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limits the abstract idea to generate a heat-map (a more detailed abstract idea remains an abstract idea).  Claims 9 and 18 further limit the abstract idea by generating a real-time heat map (a more detailed abstract idea remains an abstract idea).  Claims 19 and 20 further limit the abstract idea by limiting the usage data to usage time (non-functional descriptive material, a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 in view of Wang, U.S. Patent Publication No. 20120188087.

Regarding Claims 1 and 10, Sigal et al. discloses a system (Figure 1; Paragraph 19) and method comprising:
Providing, via a plurality of docking stations (port replicators, etc.) a network connection and power to a computer device at a corresponding workstation (desk, location, office, etc.; Figure 1; Abstract; Paragraphs 7, 8), each docking station of the plurality of docking stations including a plurality of ports (USB, sockets, connections, etc.; Paragraphs 15-17; Figure 1) to communicate with one or more peripheral (external, connected, secondary, etc.) devices (Paragraphs 4, 14, 15);
A network interface to communicate with a network (Figure 1; Paragraphs 16, 21);
Tracking, via a system computer in communication with each docking station, the use (activity, energy, power, electricity, on/off, traffic, voltage, etc.) of each of the plurality of docking stations including use by the one or more peripheral ports (Figure 3, Elements 110, 112, 116; Paragraphs 7, 22, 25; Claims 1, 11); and
Generating a graphical user image including an indication of usage time for each of the plurality of docking stations (Figure 3, Element 116; Paragraphs 25, 26; Claim 11).

While tracking port level usage is well-known (e.g. tracking mouse movements or keyboard strokes) Sigal et al. does not expressly limit the usage tracking to one or more ports of the docking station as claimed.

Robertson et al., from the same field of endeavor of usage tracking, discloses a system and method comprising:
Providing, via a plurality of computer a network connection and power to a computer device at a corresponding workstation (desk, location, office, etc.), each computer of the plurality of computer including a plurality of ports (sockets, connections, etc.) to communicate with one or more peripheral devices (Figures 1-3);
Tracking, via a system computer in communication with each computer/workstation, the use (activity, energy, power, electricity, on/off, traffic, voltage, etc.) of each of the plurality of ports on each of the plurality of workstations (Paragraphs 9, 13, 42-46, 58, 84-85; Claims 1, 2, 15); and
Generating a graphical user image including an indication of usage time for each of the plurality of ports (Paragraphs 84-86).

It would have been obvious to one skilled in the art that the system and method as disclosed by Sigal et al. with its ability to monitor and report docking station usage/utilization for a plurality of docking stations and connected peripherals would have benefited from tracking and reporting port level usage data in view of the disclosure of Robertson et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While alerting a human operator to abnormal (excess, unusual, atypical) power consumption of a computing device is old, well-known, routine and convention (see detailed discussion above), Sigal et al. does not disclose generating an alert indicative of a malfunction or maintenance issue as claimed.

Wang, from the same field of endeavor of computing device monitoring, discloses a system and method comprising:
Generate for each of one or more devices a power consumption profile (pattern; Paragraphs 4, 20, 32, 33, 45, 46) based on at least tracking the use of each of the plurality of devices (Abstract, Paragraphs 56, 57; Claim 14); and
Generate and transmit an alert (Paragraphs 5, 8, 22, 44) based on a comparison between a power consumption profile and an expected power consumption profile, wherein the alert is indicative of a malfunction or maintenance or combination issue (Abstract; Paragraphs 41, 56, 57; Claim 14).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as disclosed by the combination of Sigal et al. and Robertson et al. would have benefited from generating and transmitting an issue alert based on a comparison of an expected power consumption profile/pattern in view of the disclosure of Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 11, Sigal et al. disclose a system and method further configured to log and inventory the one or more peripheral devices (Paragraphs 7, 8, 17, 19; Figure 2; Figure 1, Element 26A).

Regarding Claims 3 and 12, Sigal et al. discloses a system and method further comprising identifying a user of each of the plurality of docking stations and generate a map showing the locations of the users (Figure 3, Element 108; Paragraphs 21, 22, 25).

Regarding Claims 6 and 15, Sigal et al. discloses a system and method discloses a system and method further configured to monitor use of the plurality of workstations determine a pattern (trend, etc.) of users avoiding use (used very little) of a particular one of the plurality of work stations (Paragraphs 5, 84-86).

Robertson et al., from the same field of endeavor of usage monitoring, discloses generating an alert (Paragraph 9).

Regarding Claims 7 and 16, Sigal et al. discloses a system and method further configured to determine an amount of time each of the work stations has been used.

Sigal et al. does not disclose port specific usage information.

Robertson et al., from the same field of endeavor of computers, discloses a system and method further configured to determine an amount of time each of the plurality ports of a docking station have been used (Paragraphs 9, 13, 42-46, 58, 84-85; Claims 1, 2, 15).

While expressing mathematical/statistical measurements on a per hour basis is old well-known, Sigal et al. does not disclose usage per hour as claimed.  Support for this old and well-known fact can be found in at least the following reference(s):  Haji-Ioannou, U.S. Patent Publication No. 2004011382 (Paragraphs 18, 39). 

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al. and Robertson e al. would have benefited from expressing the usage per hour in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

That the usage is expressed on per hour merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claims 19 and 20, Sigal et al. does not disclose port specific usage time as claimed.

Robertson et al., from the same field of endeavor of computers, discloses a system and method further configured to determine an amount of usage time each of the plurality ports of a docking station have been used (Paragraphs 9, 13, 42-46, 58, 84-85; Claims 1, 2, 15).

That the usage data comprises usage time merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.



	

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 in view of Wang, U.S. Patent Publication No. 20120188087 as applied to the claims above and further in view of Siefert, U.S. Patent No. 6662240.

Regarding Claims 4 and 13, Sigal et al. discloses a system and method further configured to detect the one or more peripheral devices attached to the plurality of docking stations (Paragraphs 7, 8, 17, 19; Figure 2; Figure 1, Element 26A).  

While checking minimum requirements for computer peripherals is old and well known Sigal et al. does not disclose determining if a workstation matches a minimum specification/configuration as claimed.

Siefert, from the same field of endeavor of computer systems, discloses a system and method configured to determine if a corresponding workstation matches a minimum requirement of a given workstation configuration (Abstract; Column 1, Lines 37-48; Column 5, Lines 60-68; Column 2, Lines 55-65; Column 6, Lines 1-8).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al., Robertson et al. and Wang would have benefited from determining if a work station configuration matched a minimum configuration/requirement in view of the disclosure of Siefert, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 in view of Wang, U.S. Patent Publication No. 20120188087 as applied to the claims above and further in view of Remaker, U.S. Patent Publication No. 20170262779.

Regarding Claims 5 and 13, Sigal et al. discloses a system and method further comprising loggin/collecting and analyzing power consumption of individual devices/peripherals (Paragraphs 84-86).

Sigal et al. does not disclose power consumption profiles or generating an alert as claimed.

Robertson et al., from the same field of endeavor of computer monitoring, discloses a system and method further configured to compare power consumption/usage to expected power consumption and when the consumption deviates from the expected power generate an alert indicating that one of the peripheral devices is malfunctioning (Paragraphs 9, 85).

Wang, from the same field of endeavor of computing device monitoring, discloses a system and method comprising: compare between a power consumption profiles of one or more devices to expected power consumption profiles and when a power consumption profile of a first device deviates from an expected power consumption profile for the first device generate an alert (Paragraphs 5, 8, 22, 44) corresponding to the first device indicating that the first device is malfunctioning (Abstract; Paragraphs 41, 56, 57; Claim 14).


Remaker, from the same field of endeavor of power consumption monitoring, discloses a system and method configured to compare power consumption profiles of one or more peripheral devices connected to a plurality of docking stations to expected power consumption profiles (Paragraphs 36, 37; Figures 8, 10).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al., Robertson et al. and Wang would have benefited from comparing power profiles, in view of the disclosure of Remaker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 in view of Wang, U.S. Patent Publication No. 20120188087 as applied to the claims above and further in view of Ericksen et al., U.S. Patent Publication No. 20140172731.

Regarding Claims 8 and 17, Sigal et al. discloses a system and method further configured to generate a map showing a historic snapshot of use of the plurality of workstations (Paragraphs 84-86).

While the utilization of heat maps in statistical analysis is old, very well-known and common place, Sigal et al. does not strictly limit the display of data to a heat map as claimed.

Ericksen et al., from the same field of endeavor of usage monitoring, discloses a system and method configure to generate a heat map showing a snapshot of use of a plurality of workstations (Paragraphs 44, 138, 140; Figure 9C).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al., Robertson et al. and Wang would have benefited from utilizing any of a plurality of well-known statistical representation tools, including but not strictly limited to heat maps, in view of the disclosure of Ericksen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 9 and 18, Sigal et al. discloses a system and method further configured to generate a map showing real-time use of the plurality of workstations (Paragraphs 5, 84-86).

Sigal et al. does not strictly limit the display of data to a heat map as claimed.

Ericksen et al., from the same field of endeavor of usage monitoring, discloses a system and method configure to generate a heat map showing use of a plurality of workstations (Paragraphs 44, 138, 140; Figure 9C).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623